See State v. University
                     AUSTIN 11.TEXAW      of Houston
                                          19% CCA Houston
                                          264 S.W.2d 153 NRE



Hon. T. M. Trimble          Opinion No. O-7038
First Assistant             Re: Whether Dayton Independent
  State Superintendent      School District is subject to
Department of Education     State and county taxes on a roy-
Austin, Texas               alty interest owned by the .dis-
                            trict under the facts stated.
Dear Sir:
          We are in receipt of your request for opinion as to
whether Dayton Independent School District is subject to
State and county taxes on a royalty interest owned by the dis-
trict. We quote from the facts given us by you as follows:
          "The Dayton Independent School District is being
        assessed for State and County taxes on some royalty
        interest owned by this district. The revenue from
        this royalty interest amounts to about $70.00 an-
        nually, and it is used to help educate the children
        of this district. Said royalty Interest is not lo-
        cated on the school grounds, but is some royalty
        acquired in exchange for some land on which was
        located one of our outlying schools."
          Article 8 Section 2, of our State Constitution3 pro-
vides in part as foilows:
         "0 . . the Legislature may, by general laws, ex-
        empt from taxation . . . all buildings used exclu-
        sively and owned by persons or associations of
        persons for school purposes, and the necessary fur-
        niture of all schools and property used exclusively
        and reasonably necessary In conducting any associa-
        tion engaged in promoting the religious, educa-
        tional and physical development of boys, girls,
        young men or young women, operating under a State
        or National organization of like character; also
        the endowment funds of such institutions of learn-
        ing and religion not used with a view to profit,
        . . ."
          Article 7150, Vernon's Annotated Texas Civil Statutes,
reads in part as follows:
Hon. T. M. Trimble, page 2


          "The following property shall be exempt from
     taxation, towit:
          "1. Schools and churches--Public school
     houses. . . all public colleges, public academies,
     and all endowment funds of institutions of learn-
     ing and religion not used with a view to profit,
     and when the same are invested in bonds or mort-
     gages, and all such buildings used exclusively and
     owned by persons or associations of persons for
     school purposes; . . .I'
           Article 8, Section 1, of our State Constitution,
provides that taxation shall be equal and uniform; and, in
Article 8, Section 2, of our State Constitution, it is fur-
ther provided that all laws exempting property from taxation
other than the property mentioned in said article and sec-
tion shall be null and void.
          Under the facts stated it is our opinion that nei-
ther Article 8, Section 2, Constitution of Texas, nor Article
7150, V.A.C.S., supra, exempt from taxation the royalty in-
terest described by you.
          Your question is therefore answered in the affirma-
tive.
                                   Very truly yours,
                                   ATTORNEY GENERAL OF TEXAS
                                   By /s/ Wm. J. Fanning
                                   Wm. J. Fanning, Assistant
APPROVED JAN. 30, 1946
/s/ Carlos C. Ashley
FIRST ASSISTANT ATTORNEY GENERAL
APPROVED: OPINION COMMITTEE
BY:       BWB, Chairman
WJF:AMM:wb